
	

113 HR 1782 IH: Virginia Jobs and Energy Act
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1782
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Rigell (for
			 himself, Mr. Wittman,
			 Mr. Griffith of Virginia, and
			 Mr. Hurt) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To require the Secretary of the Interior to conduct
		  offshore oil and gas Lease Sale 220 as soon as practicable, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Virginia Jobs and Energy
			 Act.
		2.Lease Sale 220
			 and other OCS oil and gas lease sales offshore Virginia
			(a)Conduct of lease
			 saleNotwithstanding inclusion in the current 5-year oil and gas
			 leasing program under section 18 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1344), the Secretary of the Interior shall conduct lease sale 220 (as
			 defined in the Draft Proposed Outer Continental Shelf (OCS) Oil and Gas Leasing
			 Program for 2010–2015 as published in the Federal Register on January 21, 2009
			 (74 Fed. Reg. 3631)) under section 8 of such Act (43 U.S.C. 1337) as soon as
			 practicable, but not later than 1 year after the date of enactment of this
			 Act.
			(b)Inclusion in
			 future leasing programsThe Secretary of the Interior shall
			 include at least one lease sale in the Virginia lease sale planning area in
			 each 5-year oil and gas leasing program that applies after the current leasing
			 program.
			3.Protection of
			 military operations
			(a)ProhibitionNo person may engage in any exploration,
			 development, or production of oil or natural gas off the coast of Virginia that
			 would conflict with any military operation, as determined in accordance with
			 the Memorandum of Agreement between the Department of Defense and the
			 Department of the Interior on Mutual Concerns on the Outer Continental Shelf
			 signed July 20, 1983, and any revision or replacement for that agreement that
			 is agreed to by the Secretary of Defense and the Secretary of the Interior
			 after that date but before the date of issuance of the lease under which such
			 exploration, development, or production is conducted.
			(b)Review and
			 updating of MOAThe Secretary
			 of the Interior and the Secretary of Defense shall periodically review and
			 revise such memorandum of agreement to account for new offshore energy
			 production technologies, including those that use wind energy.
			4.Disposition of
			 revenue
			(a)Payment of new
			 leasing revenues to Mid-Atlantic StatesNotwithstanding section 9 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1338), of the amount of new leasing
			 revenues received by the United States each fiscal year under any lease issued
			 under this Act, 37.5 percent shall be allocated and paid in accordance with
			 subsection (b) to Mid-Atlantic States that are affected States with respect to
			 the leases under which those revenues are received by the United States.
			(b)Allocation of
			 payments
				(1)In
			 generalThe amount of new
			 leasing revenues received by the United States with respect to a leased tract
			 that are required to be paid to Mid-Atlantic States in accordance with this
			 subsection each fiscal year shall be allocated among and paid to Mid-Atlantic
			 States that are within 200 miles of the leased tract, in amounts that are
			 inversely proportional to the respective distances between the point on the
			 coastline of each such State that is closest to the geographic center of the
			 lease tract, as determined by the Secretary.
				(2)Minimum and
			 maximum allocationThe amount
			 allocated to a Mid-Atlantic State under paragraph (1) each fiscal year with
			 respect to a leased tract shall be—
					(A)in the case of a Mid-Atlantic State that is
			 the nearest Mid-Atlantic State to the geographic center of the leased tract,
			 not less than 25 percent of the total amounts allocated with respect to the
			 leased tract; and
					(B)in the case of any other Mid-Atlantic
			 State, not less than 10 percent, and not more than 15 percent, of the total
			 amounts allocated with respect to the leased tract.
					(3)AdministrationAmounts allocated to a Mid-Atlantic State
			 under this subsection—
					(A)shall be available
			 to the State without further appropriation;
					(B)shall remain
			 available until expended; and
					(C)shall be in
			 addition to any other amounts available to the State under the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
					(4)Use of
			 funds
					(A)In
			 generalExcept as provided in
			 subparagraph (B), a Mid-Atlantic State may use funds allocated and paid to it
			 under this subsection for any purpose as determined by the laws of that
			 State.
					(B)Restriction on
			 use for matchingFunds
			 allocated and paid to a Mid-Atlantic State under this subsection may not be
			 used as matching funds for any other Federal program.
					(c)DefinitionsIn
			 this section:
				(1)Affected
			 StateThe term affected State has the meaning that
			 term has under section 2 of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1331).
				(2)Mid-Atlantic
			 StateThe term Mid-Atlantic State means each of the
			 States of Delaware, North Carolina, Maryland, and Virginia.
				(3)New leasing
			 revenuesThe term new
			 leasing revenues means amounts received by the United States as bonuses,
			 rents, and royalties under leases for oil and gas, wind, tidal, or other energy
			 exploration, development, and production on areas of the Outer Continental
			 Shelf that are authorized to be made available for leasing as a result of
			 enactment of this Act.
				(4)Virginia lease
			 sale planning areaThe term
			 Virginia lease sale planning area means the area of the outer
			 Continental Shelf (as that term is defined in the Outer Continental Shelf Lands
			 Act (33 U.S.C. 1331 et seq.)) that has—
					(A)a boundary
			 consisting of a straight line extending from the northernmost point of
			 Virginia's seaward boundary to the point on the seaward boundary of the United
			 States exclusive economic zone located at 37 degrees 17 minutes 1 second North
			 latitude, 71 degrees 5 minutes 16 seconds West longitude; and
					(B)a southern
			 boundary consisting of a straight line extending from the southernmost point of
			 Virginia's seaward boundary to the point on the seaward boundary of the United
			 States exclusive economic zone located at 36 degrees 31 minutes 58 seconds
			 North latitude, 71 degrees 30 minutes 1 second West longitude.
					5.Offshore
			 meteorological site testing and monitoring projects
			(a)Offshore
			 meteorological project permitting
				(1)In
			 generalThe Secretary of the Interior shall by regulation require
			 that any applicant seeking to conduct an offshore meteorological site testing
			 and monitoring project on the outer Continental Shelf (as that term is defined
			 in the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.)) must obtain
			 a permit and right of way for the project in accordance with this
			 subsection.
				(2)Permit and
			 right-of-way timeline and conditions
					(A)Deadline for
			 ApprovalThe Secretary shall decide whether to issue a permit and
			 right of way for an offshore meteorological site testing and monitoring project
			 within 30 days after receiving an application.
					(B)Public comment
			 and consultationDuring the period referred to in subparagraph
			 (A), the Secretary shall—
						(i)provide an
			 opportunity for submission of comments by the public; and
						(ii)consult with the
			 Secretary of Defense, the Commandant of the Coast Guard, and the heads of other
			 Federal, State, and local agencies that would be affected by issuance of the
			 permit and right of way.
						(C)Denial of
			 permit; opportunity to remedy deficienciesIf the application is
			 denied, the Secretary shall provide the applicant—
						(i)in
			 writing, clear and comprehensive reasons why the application was not approved
			 and detailed information concerning any deficiencies in the application;
			 and
						(ii)an
			 opportunity to remedy such deficiencies.
						(b)NEPA
			 exclusionSection 102(2)(C) of the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4332(2)(C)) shall not apply with respect to an offshore
			 meteorological site testing and monitoring project.
			(c)Protection of
			 InformationThe information provided to the Secretary of the
			 Interior pursuant to subsection (d)(3) shall be treated by the Secretary as
			 proprietary information and protected against disclosure.
			(d)Definition of an
			 offshore meteorological site testing and monitoring projectIn
			 this section, the term offshore meteorological site testing and
			 monitoring project means a project carried out on or in the waters of
			 the Outer Continental Shelf administered by the Department of the Interior to
			 test or monitor weather (including wind, tidal, current, and solar energy)
			 using towers, buoys, or other temporary ocean infrastructure, that—
				(1)causes—
					(A)less than 1 acre
			 of surface or seafloor disruption at the location of each meteorological tower
			 or other device; and
					(B)not more than 5
			 acres of surface or seafloor disruption within the proposed area affected by
			 the project (including hazards to navigation);
					(2)is decommissioned
			 not more than 5 years after the date of commencement of the project,
			 including—
					(A)removal of towers,
			 buoys, or other temporary ocean infrastructure from the project site;
			 and
					(B)restoration of the
			 project site to approximately the original condition of the site; and
					(3)provides
			 meteorological information obtained by the project to the Secretary of the
			 Interior.
				
